Citation Nr: 1637346	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  03-34 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an allergic reaction to pneumonia vaccine.
4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1977 to December 1980 with additional Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The claim was certified to the Board by the Winston-Salem, North Carolina RO.  The claims file is entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The claim of entitlement to service connection for a low back disability was previously denied by the Board in May 2010.  Subsequently, the United States Court of Appeals for Veterans Claims issued a May 2011 Order vacating the May 2010 decision consistent with an April 2011 joint motion for remand.  The Board has since remanded the case for further development in November 2011, May 2014, and October 2015.

In October 2015, the Board remanded the issues whether new and material evidence had been submitted to reopen claims of entitlement to service connection for hepatitis B and an acquired psychiatric disorder, and entitlement to service connection for hypertension, in order for a statement of the case to be issued pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued in February 2016.  The Veteran did not perfect a timely appeal to those issues, and they are no longer within the jurisdiction of the Board.  38 U.S.C.A. § 7105.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident of the Veteran's period of active military service.

2.  From November 24-25, 2005, the Veteran was treated for symptoms of fever, pain, and malaise which were attributed to an acute reaction to a pneumonia vaccination.  These symptoms resolved without residual disability by November 28, 2005.

3.  The preponderance of the evidence reflects that the Veteran did not incur any additional disability to include allergies due to any VA medical procedures or treatment, to include the administration of a pneumonia vaccination.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by service and knee arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for disability compensation pursuant to 38 U.S.C.A. § 1151 for an allergic reaction to pneumonia vaccine have not been met.  38 U.S.C.A. §§ 1131, 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated in March 2004 and August 2006 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned, including the information required to establish a claim under 38 U.S.C.A. § 1151.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

Pursuant to the prior Board remands, VA provided the Veteran with an opportunity to attend a Board hearing in July 2016, but the Veteran failed to appear.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2015).  The Board therefore finds that there was substantial compliance with the previous remand directives relating to the issues decided herein.  See Dyment v. West, 13 Vet. App. 141 (1999).

The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, service treatment records, and VA and private treatment records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Bilateral Knee Disability

The Veteran claims that he has a bilateral knee disability that is related to his active duty service.  The Veteran has submitted numerous written statements describing the various injuries he incurred in service, including being pushed against a wall and possibly being in a car accident in 1980, although he has also written that he was not in any car accidents while in service.  He has indicated that he no longer drives due to fear of car accidents because of his 1980 car accident, and that this excessive walking has contributed to wearing out his knees.

This issue was first denied in a September 2004 rating decision, and in a subsequent November 2006 rating decision, the issue was denied on the basis that no new and material evidence had been submitted to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Notably, within one year of the September 2004 rating decision new and material evidence, including an April 2005 MRI report, came into the constructive possession of VA which provided evidence of a previously unestablished element of the claim.  See 38 C.F.R. §§ 3.156(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board therefore finds that the original claim is still pending, and the claim need not be reopened.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the evidence indicates that the Veteran does have a current diagnosis of a bilateral knee disability.  The Veteran's VA treatment records show that he has on numerous occasions complained of knee pain and been diagnosed with osteoarthrosis/arthritis of the bilateral knees.  In June 2004, the Veteran reported knee pain, and physical examination found mild tenderness of the bilateral knees, with full range of motion.  An April 2005 MRI showed joint effusion, tear, and chondromalacia in the left knee.  In November 2005, the Veteran was found to have pain and a limitation of left knee motion caused by arthritis.  X-rays showed degenerative changes.  In January 2006, the Veteran underwent a left knee joint replacement.  In September 2012, he reported having right knee pain for the past year and a half and denied any precipitating trauma.  He reported having cold weather training while in the military.  An October 2012 X-ray of the knees showed right knee degenerative changes and left knee arthroplasty.

The preponderance of the evidence indicates, however, that the Veteran did not experience any injury to the bilateral knees in service and that there is no nexus between his current knee disability and his military service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's service treatment records are silent for any complaints or treatment of any knee disorder in service, and the Veteran has not asserted that he experienced any such injury in service.  The Veteran denied any trick or locked knee problems on his June 1978 and November 1980 Reports of Medical History.  The Veteran's December 1980 separation examination found normal lower extremities.

Even when there is no evidence of an injury in service, service connection for arthritis may be granted on a presumptive basis when it becomes manifest to a degree of 10 percent within one year from the claimant's separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.309, arthritis is classified as a "chronic disease."  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

The evidence preponderates against entitlement to service connection on the basis of any applicable presumptions for a chronic condition.  While the Veteran has been diagnosed with bilateral knee arthritis, there is absolutely no evidence indicating that the disorder had its onset within one year of his separation from military service.  The most probative evidence also indicates that there has been no chronicity of the condition during service or continuity of symptomatology since service.

An April 1983 Reserve service examination found normal lower extremities, and the Veteran did not report any trick or locked knee on his Report of Medical History.  At December 1989 and February 1994 examinations, the Veteran's extremities had full range of motion, with no tenderness, redness, or swelling.  In October 1991 he denied any bone or joint disorders.  This indicates that in at least the 14 years following his separation from service, the Veteran did not have a chronic knee disorder, and it is less likely than not that the Veteran had a chronic knee disorder which has existed since service.  

While the Veteran may believe that bilateral knee arthritis is related to an injury in service or to a strain following an accident in service, his testimony on the etiology of his condition or its diagnosis is not probative.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the ability to diagnose arthritis or to address the etiology of the disorder extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the competence of lay witnesses.  

To the extent that the Veteran is alleging a continuity of symptomatology, his assertions are less probative than the medical evidence of record which shows that he repeatedly denied having any knee problems in the years following service and the examinations which found no restriction of motion or other relevant knee symptoms.  The Board is also unable to assign any probative weight to his assertion that his knee disorder may be related to a 1980 in-service car accident, as there is no documentation of such an injury in the Veteran's service treatment records, and the appellant himself later asserts that he was not in a car accident in service.  

The Board finds no competent and probative medical evidence indicating that a bilateral knee disability is related to any event in service.  The Board acknowledges that the Veteran's orthopedic surgeon, Dr. D.C., submitted a letter in March 2006 stating that the appellant had undergone a left total knee replacement which was "damaged from service connected injuries."  Dr. D.C. wrote that the "chronic condition existed during his military tenure and has persisted until the aforementioned procedure was performed to remedy the situation."  The Board is not, however, able to assign any probative weight to this statement.  The surgeon provided no further explanation for his statement, so it is unclear to what "service connected injuries" he is referring, as the Veteran is only service connected for residuals of hernia repair.  The surgeon also did not indicate any specific in-service injury which could have caused such damage.  His statement that the condition has been chronic since his military service is also clearly contradicted by the other medical evidence of record.  The examiner did not have access to the Veteran's claims file or medical records, and was not aware of the appellant's service or medical history.  While the lack of access to the claims file is not necessarily fatal in determining the adequacy of an examination if the examiner has been provided the factually accurate and relevant facts of the claim, in this instance it does not appear that Dr. D.C. had been given accurate information.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (VA "is not required to accept doctors' opinions that are based upon the appellant's recitation of medical history" and are not supported by clinical findings.).

The Veteran has not provided any other medical evidence indicating that he had a chronic knee disorder during or in the years following service, and there is no probative medical evidence indicating a relationship between the Veteran's disorder and his military service.  The earliest evidence of the Veteran experiencing knee symptoms is from 2004, approximately 24 years after separation from service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that further weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The preponderance of the probative and competent evidence therefore weighs against finding that any bilateral knee disorder had its onset during service or is otherwise related to any event or injury in service.

In reaching this determination, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Allergic Reaction to Pneumonia Vaccine

The Veteran also contends that he incurred a disability caused by an allergic reaction to a pneumonia vaccine administered while receiving in patient treatment at a VA Medical Center.  In addition to the fever reaction he experienced from the vaccination, the Veteran has reported that he has had "an anxiety and depression disorder caused by the pneumonia vaccine."

The Veteran's VA treatment records show that while being treated for drug and alcohol dependence and a psychiatric disorder, he reported feeling "achy" on November 24, 2005.  The Veteran was found to have a fever of 100.6 degrees.  He denied any chest pain, shortness of breath, or coughing.  On November 25, 2005, the Veteran reported having a headache and malaise, which he attributed to his November 22 pneumococcal vaccination.  The Veteran was evaluated by a medical resident and found to have fever and headaches most likely due to a vaccination reaction.  An addendum opinion from a physician stated that he was not sure it could be a reaction to pneumococcal vaccine and was likely sinusitis.  Chest X-rays revealed no acute findings.  On November 26, 3005, the Veteran had no complaints, and his temperature was 98.3 degrees.  On November 27, 2005, the Veteran had no complaints and his temperature was 98.4 degrees.  On November 28, 2005, the Veteran's laboratory test results were within normal limits, and a physician indicated that the febrile reaction was more likely secondary to the pneumococcal vaccine or, less likely, an acute sinus infection.  The Veteran was "feeling much better" and had "no indication of overt infectious process."  His subsequent  medical records note an allergy to pneumococcal vaccine following a febrile reaction to a pneumonia vaccination.

Under 38 U.S.C.A. § 1151, compensation can be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of the veteran's willful misconduct and either: 1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  38 U.S.C.A. § 1151.  If an additional disability is present, the issue then becomes whether the VA procedure actually caused the additional disability.  See 38 C.F.R. § 3.361.  The evidence must then show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.  Id.

For the following reasons, application of the law to the above facts requires denial of the claim for entitlement to compensation benefits under 38 U.S.C.A. § 1151.  

The first element required to establish a claim under 38 U.S.C.A. § 1151 is the existence of an additional disability as a result of VA care or treatment.  To determine whether the Veteran has an additional disability, VA compares his condition immediately before the beginning of the surgical treatment to his condition after such treatment has stopped.  38 C.F.R. § 3.361(b).  In this case, there is no evidence of any worsening of the Veteran's condition after his acute reaction to the pneumonia vaccination.  The Veteran had a temporary fever and headache which lasted for two days, and then was found to subside.  By November 26, 2006, he was afebrile and had no complaints regarding his physical health.  Prior to his discharge on November 28, 2005, the Veteran was "feeling much better" and was "stable with no indication of overt infectious process."  This is no indication in any of the Veteran's extensive medical records that he had any residual symptoms or disability following the pneumonia vaccination.

There is also no evidence of record which indicates that his psychiatric disorder was worsened in any way by the acute reaction to the pneumonia vaccination.  The Veteran's records show that he has a long history of treatment for psychiatric problems and substance abuse, conditions which long preceded his November 22 vaccination.  The Veteran's VA treatment records show that when he was admitted for treatment on November 6, 2005, he was diagnosed with posttraumatic stress disorder (PTSD), dysthymia by history, alcohol dependence, and cocaine dependence, and assigned a global assessment of functioning score of 35.  After becoming feverish, the Veteran was reported to be angry and hostile due to concerns that he would be discharged while he was sick; however, on November 25, 2005, he apologized for getting upset earlier.  On November 28, 2005, prior to his discharge from treatment, it was noted that his psychiatric symptoms were stable, and the Veteran denied any depressive or psychotic symptoms.  He was "friendly, calm, cooperative and appreciative of the care provided."  He was evaluated and assigned a global assessment of functioning score of 35.  There is no evidence of any permanent worsening of the Veteran's psychiatric condition or symptoms following his November 22 acute allergic reaction.

The Board therefore finds that there was no additional disability incurred by the Veteran, and therefore the first element of 38 U.S.C.A. § 1151 has not been met, and the remaining criteria need not be discussed.

To the extent that the Veteran is arguing that he believes his physical or psychiatric symptoms to have been made more severe by the pneumonia vaccination, this is unsupported by any medical evidence of record.  The Veteran's own lay statements regarding such as complex medical question as to the effects of an acute allergic reaction are not found to be the type of statements for which a lay witness without medical expertise can provide competent evidence.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 470.  The Veteran's assertions that his psychiatric symptoms became worse due to the vaccination are also outweighed by the medical evidence of record, which clearly documents the events, treatment, and observed symptoms following his November 22 vaccination.

In sum, the preponderance of the evidence of record reflects that the Veteran did not incur an additional disability as a result of VA care or treatment.  The benefit of the doubt doctrine is therefore not for application, and the Veteran's claim for entitlement to compensation for an allergic reaction to pneumonia vaccine pursuant to 38 U.S.C.A. § 1151 is denied.  See Gilbert, 1 Vet. App.  55 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an allergic reaction to pneumonia vaccine is denied.




REMAND

In November 2011, the Board remanded the Veteran's low back disability claim for additional development, including obtaining a VA spine examination and opinion in compliance with the directives of the April 2011 joint motion for remand.  The Board requested that the VA examiner express an opinion as to whether it was at least as likely as not that any current low back disability was etiologically related to any incidents during service.  If the VA examiner did not find a relationship, the Board asked the examiner to opine whether there is clear and unmistakable evidence that the Veteran's low back disability preexisted service and, if so, whether a preexisting low back disability was permanently increased during service beyond the natural progression of the disability.  A VA examination was obtained in June 2012, but the VA examiner did not address the second question after initially expressing a negative etiological opinion.  As a medical opinion has not yet been obtained addressing this question, this issue must be remanded for compliance with the former remand instructions prior to adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has also alleged that he has a back disorder which was caused or permanently aggravated by a fall caused by leaking water from an air conditioner unit during his in-patient psychiatric treatment.  The Veteran's VA treatment records show that in July 2005, the Veteran fell on the ward, landing on his right hip sacrum, buttock, and lower lumbar spine.  A July 2005 X-ray showed negative lumbar spine except for minimal degenerative changes of the sacroiliac joints and acetabulum.  The VA examiner should also address whether the Veteran has incurred any additional disability as a result of this accident.  38 C.F.R. § 3.361(b).

The Veteran receives medical treatment at the Fayetteville VA Medical Center.  As more recent records may be relevant to the issues being remanded, the agency of original jurisdiction should attempt to obtain them prior to readjudication of the claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding, pertinent treatment records from the Fayetteville VA Medical Center since September 2014.  All records received should be associated with the claims file.  If the agency of original jurisdiction cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The agency of original jurisdiction must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter schedule the Veteran for a VA spine examination to determine the etiology of any current low back disability.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The examiner should review the electronic claims folder and should note that review in the report.  Specifically, the examiner should provide the following information:

a) Is it at least as likely as not (50 percent probability or greater) that any current low back disability is etiologically related to any incidents of the Veteran's period of active service, including (i) a documented October 1980 left flank injury from a baseball bat and a November 1980 notation of back pain secondary to the October assault and (ii) the Veteran's assertion that he was pushed against a wall by another soldier?  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.

b) Is there clear and unmistakable evidence (i.e., is there evidence for which reasonable people could not differ) that a low back disability actually preexisted service as reported by the Veteran at his May 1977 entrance examination or as noted in several 1977 service treatment reports?  If so, did the preexisting low back disability permanently increase during the Veteran's service?  Please discuss the numerous in-service treatment reports for lower back pain in 1977, 1978, and 1980, and whether is evidence of a permanent worsening of the condition.

c) Comparing the Veteran's condition immediately before his slip and fall accident in July 2005 and his condition following his discharge from treatment in August 2005, did the Veteran incur any additional disability as a result of the slip and fall accident?

The rationale for any opinions expressed should be provided.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the agency of original jurisdiction must readjudicate the issues.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


